Case 6:19-cv-02027-RBD-LRH Document 14 Filed 12/12/19 Page 1 of 2 PageID 52




                  UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION
RAEGAN C. WARREN,

       Plaintiff,

v.                                                            Case No. 6:19-cv-02027-RPD-LRH

J.P. MORGAN CHASE BANK, N.A.,

       Defendant.
                                                  /

                                  NOTICE OF SETTLEMENT


       PLEASE TAKE NOTICE RAEGAN C. WARREN (“Plaintiff”) hereby notifies the

Court that the Plaintiff and Defendant have settled all claims between them in this matter and

are in the process of completing the final closing documents and filing the dismissal. The Parties

anticipate this process to take no more than 60 days and request that the Court retain jurisdiction

for any matters related to completing and/or enforcing the settlement. The Parties propose to

file a stipulated dismissal with prejudice within 60 days of submission of this Notice of

Settlement and pray the Court to stay all proceedings until that time.


Dated: December 12, 2019                                      / s/ Alexander J. Taylor
                                                              Alexander J. Taylor, Esq.
                                                              Florida Bar No. 1013947
                                                              Sulaiman Law Group, Ltd.
                                                              2500 S. Highland Ave, Suite 200
                                                              Lombard, IL 60148
                                                              Telephone: (630) 575-8181
                                                              Facsimile: (630) 575-8188
                                                              ataylor@sulaimanlaw.com
                                                              Counsel for Plaintiff




                                                  1
Case 6:19-cv-02027-RBD-LRH Document 14 Filed 12/12/19 Page 2 of 2 PageID 53




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.



                                                                     Respectfully submitted,
                                                                     /s/ Alexander J. Taylor
                                                                     Alexander J. Taylor, Esq.




                                                  2
